Citation Nr: 0635436	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to May 24, 2005.

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus from May 24, 2005.

3.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for diabetic 
nephropathy with hypertension, currently rated as 30 percent 
disabling.

5.  Entitlement to an increased rating for diabetic 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.

6.  Entitlement to an increased rating for diabetic 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.

7.  Entitlement to an increased rating for peripheral 
vascular disease of the right lower extremity, currently 
rated as 20 percent disabling.

8.  Entitlement to an increased rating for peripheral 
vascular disease of the left lower extremity, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2002, a statement of the case was issued in May 
2003, and a substantive appeal was received in May 2003.

In June 2006, the veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.

At the June 2006 hearing, a claim of service connection for 
hearing loss secondary to diabetes mellitus was advanced.  In 
addition, a claim for entitlement to an increased rating for 
the veteran's service-connected microscopic hematuria and 
urethral polyps, postoperative and chronic cystitis was 
raised at the hearing.  These matters are hereby referred to 
the RO for appropriate action.  

The Board notes that following the veteran's May 2003 
substantive appeal, the RO granted service connection for 
diabetic nephropathy and for peripheral vascular disease of 
each lower extremity as additional complications of diabetes 
mellitus in an October 2005 rating decision.  Although these 
issues were not contemplated in the original statement of the 
case, they have been included in October 2005 and December 
2005 supplemental statements of the case and are considered 
in this appeal for increased compensation for the veteran's 
diabetes mellitus and related complications.


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence reflects that 
the veteran's service-connected diabetes mellitus has 
required insulin injections, a restricted diet, and regulated 
activities.

2.  Throughout the appeal period, the evidence does not show 
that the veteran's service-connected diabetes mellitus has 
involved episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.

3.  The evidence reflects that the veteran's service-
connected arteriosclerotic heart disease has manifested in 
recurring episodes of acute congestive heart failure, but not 
chronic congestive heart failure, or; workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

4.  The evidence reflects that the veteran's service-
connected diabetic nephropathy with hypertension has not 
manifested in constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling.  

5.  The evidence reflects that the veteran's service-
connected diabetic nephropathy with hypertension was 
manifested by blood pressure requiring continuous medication 
to control dating back to the beginning of the appeal period: 
May 8, 2001.

6.  The evidence reflects that the peripheral neuropathy of 
the veteran's lower extremities manifests in mild paralysis 
of each sciatic nerve, causing some sensory deficit with 
burning and pain, but without  atrophy or abnormal motor 
function.

7.  The evidence reflects that the peripheral vascular 
disease of the veteran's lower extremities is manifested by 
reports of claudication on walking 100 yards on level ground 
at a medium pace and atrophic changes to the skin, but not 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of 
either extremity or ankle/brachial index of 0.5 or less in 
either extremity.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
the veteran's service-connected diabetes mellitus for the 
period prior to May 24, 2005 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.119, Diagnostic Code 7913 (2005).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected diabetes mellitus for the period 
from May 24, 2005 have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.119, 
Diagnostic Code 7913 (2005).

3.  The criteria for entitlement to a rating of 60 percent, 
but no higher, for the veteran's service-connected 
arteriosclerotic heart disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.104, Diagnostic Code 7005 (2005).

4.  The criteria for entitlement to a rating of 30 percent, 
but no higher, for the veteran's service-connected diabetic 
nephropathy with hypertension have been met from May 8, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.104, 4.115, Diagnostic Codes 7101, 7541 
(2005).

5.  The criteria for entitlement to a rating in excess of 30 
percent for the veteran's service-connected diabetic 
nephropathy with hypertension have not been met from May 24, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.104, 4.115, Diagnostic Codes 7101, 7541 
(2005).

6.  The criteria for entitlement to ratings in excess of 10 
percent for the veteran's service-connected peripheral 
neuropathy of each lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Codes 8520 and 8620 (2005).

7.  The criteria for entitlement to ratings of 40 percent, 
but no higher, for the veteran's service-connected peripheral 
vascular disease of each lower extremity have been met for 
the period from May 24, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.104, Diagnostic 
Code 7114 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated September 2001, in 
association with his original claim of service connection.  
Since the issues in this case all involve claims of 
entitlement to assignment of higher initial ratings, they are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent in September 2001), and another 
VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Moreover, in the September 2001 letter the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the September 2001 letter was 
sent to the appellant prior to the November 2002 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The September 2001 VCAA letter notified the appellant to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no timely 
notice of the types of evidence necessary to establish the 
effective date of any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a March 2006 letter 
notifying him of how VA determines disability ratings and 
effective dates.  For the issues in which the Board concludes 
below that the preponderance of the evidence is against any 
increased ratings, any questions as to appropriate effective 
dates to be assigned are rendered moot.  For the issues in 
which the Board concludes below that an increased rating is 
warranted for the entire period under appeal, any questions 
as to appropriate effective dates to be assigned are also 
rendered moot.  In any event, the veteran submitted a signed 
statement in December 2005 indicating that he had no further 
evidence to submit in support of his claims.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA fee-basis examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.


Analysis

The issues on appeal all involve claims of entitlement to 
higher ratings for service-connected disabilities.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Diabetes Mellitus

The November 2002 rating decision granted service connection 
for diabetes mellitus and assigned a 20 percent rating 
effective July 9, 2001.  The veteran filed a notice of 
disagreement and appealed the decision.  During the course of 
the appeal, in June 2002, the RO granted an earlier effective 
date for the rating back to May 8, 2001.  On the basis of a 
May 24, 2005 VA examination report, an October 2005 rating 
decision issued a partial grant of benefits and assigned a 
rating of 40 percent for diabetes mellitus, effective from 
May 24, 2005.  The present appeal involves the veteran's 
claim that his service-connected diabetes mellitus warranted 
a disability rating greater than 20 percent prior to May 24, 
2005, and warrants a disability rating greater than 40 
percent from May 24, 2005.

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus warrants a 100 percent disability rating when 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent disability 
rating contemplates diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  
Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, a glucose tolerance test is not 
necessary solely for rating purposes.

As entitlement to at least a 20 percent rating throughout the 
entire period under appeal is established and clearly 
supported from the record, the Board will first address the 
question of when entitlement to a 40 percent disability 
rating for diabetes mellitus is first shown.  The record 
reflects, including in the September 2002 and May 2005 VA 
examinations, that the veteran's diabetes mellitus has been 
medically evaluated as requiring insulin treatment and 
dietary restrictions throughout the appeal period.  Thus, the 
essential distinction between entitlement to a 20 percent 
disability rating and a 40 percent disability rating is 
whether or not the veteran's condition involved necessary 
regulation of his activities.  The May 2005 VA examination 
provided a clear indication that the veteran's activities 
must be regulated specifically in order to prevent 
hypoglycemic reactions; based upon this finding, the RO has 
already granted a 40 percent disability rating effective from 
the date of that examination.  However, the Board finds that 
the September 2002 VA fee-basis examination also suggests 
that the veteran's activity was regulated by his treatment 
for diabetes mellitus at that time.  The September 2002 VA 
examination report indicates that the veteran described 
making monthly consultations to his doctor in order to 
maintain a thorough treatment plan; this treatment plan was 
described as involving restriction of his activities.  The 
September 2002 report further describes a disability picture 
in which the veteran's capacity for exertion was 
significantly limited.

Although the September 2002 VA examination report does not 
contain a specific clinical finding to expressly corroborate 
the described regulation of activity, the Board finds that 
the evidence is at least in equipoise on this matter.  There 
is a clear clinical finding that the veteran's activity was 
restricted by May 2005, and there are no clinical findings or 
any other content in the September 2002 report to suggest 
that the examiner did not accept the veteran's statement that 
his activity was regulated at that time; the examiner even 
omitted certain physical tests to avoid unhealthy exertion on 
the veteran's part.  The Board notes that private treatment 
records from around 2002 and 2003 repeatedly show 'exercise' 
as part of the veteran's treatment regiment.  However, 
resolving all reasonable doubt in favor of the veteran, the 
Board does not believe that it is clear that the prescribed 
'exercise' is inconsistent with the proposition that the 
veteran's activity was significantly limited by his diabetes.

Since the Board finds that the suggestion of restricted 
activity in the September 2002 VA examination report is, in 
light of the entire record, at least sufficient to create 
equipoise of the evidence on the matter, and since the 
September 2002 VA examination report has been relied upon by 
VA to rate the veteran's diabetes mellitus dating back to the 
beginning of the appeal period, the Board finds that a 
disability rating of 40 percent is warranted for the appeal 
period prior to May 24, 2005.

With regard to the issue of whether a rating in excess of 40 
percent is warranted for any time during the appeal period, 
the Board notes that a 60 percent rating would require 
additional findings showing episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Initially, the Board notes that the 
veteran does have clinically documented complications that 
would not be compensable if separately evaluated.  However, 
there is no indication of ketoacidosis in the record and, in 
fact, the May 2005 VA examination specifically notes that 
there is no history of diabetic ketoacidosis with this 
veteran.  This report also indicates that that the veteran 
has been advised to avoid strenuous activity so that he may 
avoid hypoglycemic reactions, but there is no indication that 
the veteran's diabetes mellitus has manifested in 
hypoglycemic reactions requiring hospitalizations or twice-
monthly treatment.  The Board notes that the veteran 
reported, during the September 2002 VA examination, that he 
had been hospitalized for "markedly elevated blood sugar but 
has not been hospitalized for low blood sugar."  The Board 
notes that hypoglycemia, by definition, is associated with 
low levels of blood sugar; in any event, there is no clinical 
indication of hypoglycemic reactions requiring 
hospitalizations or twice monthly treatment in the record.  
Thus, the preponderance of the evidence is against a rating 
in excess of 40 percent for any time during the appeal 
period.

The Board observes that the RO has acknowledged certain 
complications of the veteran's diabetes as secondary to the 
disease but not separately compensable.

Erectile dysfunction secondary to diabetes mellitus has been 
rated at 0 percent by the RO under the provisions of 
Diagnostic Code 7522.  38 C.F.R. § 4.115b.  Diagnostic Code 
7522 provides a 20 percent disability rating for erectile 
dysfunction with pertinent deformity.  The provisions of 38 
C.F.R. § 4.31 indicate that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a 0 percent evaluation, a 0 
percent evaluation will be assigned when the required 
symptomatology is not shown. 38 C.F.R. § 4.31.  In this case, 
there is no clinical indication of any pertinent deformity 
secondary to the veteran's service-connected diabetes 
mellitus.  Thus, the complication of erectile dysfunction has 
been properly assigned a 0 percent rating.

Onychomycosis secondary to diabetes mellitus has also been 
rated at 0 percent by the RO.  The May 2005 VA examination 
shows that the veteran's Onychomycosis is manifested by 
fungal infection involving the toenails.  When, as here, a 
skin condition involves less than 5 percent of the entire 
body, does not involve exposed areas, and does not require 
systemic treatment, a 0 percent rating is properly assigned.  
38 C.F.R. § 4.118.

Finally, bilateral nuclear cataracts secondary to diabetes 
mellitus have been rated at 0 percent by the RO.  In July 
2005 the veteran was afforded a VA fee-basis ophthalmology 
examination which revealed the veteran's best corrected 
distance visual acuity in each eye was 20/25.  Cataracts 
manifested by this amount of impairment of vision are to be 
assigned a 0 percent rating.  38 C.F.R. § 4.84a Diagnostic 
Codes 6028, 6078, and 6079.

The objective medical evidence reflects findings of 
arteriosclerotic heart disease, nephropathy, peripheral 
neuropathy, and peripheral vascular disease related to the 
veteran's diabetes mellitus, however, the veteran has been 
assigned separate disability ratings for these complications.  
Thus, these symptoms were not considered in assessing the 
disability rating assigned to the veteran's service-connected 
diabetes mellitus itself, and the separate ratings assigned 
to these complications are considered separately in this 
appeal.

Arteriosclerotic Heart Disease

The present appeal also involves the veteran's claim that the 
severity of his service-connected coronary artery disease 
warrants a higher disability rating.  The veteran's service 
connected coronary artery disease has been rated by the RO 
under the provisions of Diagnostic Code 7005.  According to 
38 C.F.R. § 4.104, Diagnostic Code 7005, a 30 percent 
evaluation is warranted for arteriosclerotic heart disease 
(coronary artery disease) with a documented history of 
coronary artery disease where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

According to the private treatment records, the veteran has 
had coronary artery bypass graft surgery in 1998.  The 
September 2002 VA fee-basis examination found that the 
veteran had concentric left ventricular hypertrophy, mildly 
enlarged left atrium and trace mitral insufficiency.  
Although the original report appears to indicate that the 
veteran's estimated metabolic equivalents (METS)  was "about 
1 or 2", the same doctor authored an addendum later in the 
same month with revised results; in the addendum, the 
veteran's METS was recorded by the examiner at "about 6."  
The May 2005 VA examination report notes that the veteran's 
METS was estimated at 8 at that time.

Significantly, both the September 2002 and the May 2005 VA 
fee-basis examination reports characterize the veteran's 
heart condition as involving recurring episodes of congestive 
heart failure.  The record does not clearly specify the 
timing or frequency of these episodes, but there is no 
evidence to indicate that these multiple references have been 
contradicted or that they are both intended only to reflect 
infrequent episodes.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that the evidence is at least in 
equipoise in indicating that the veteran has been suffering 
yearly episodes of acute congestive cardiac failure during 
the appeal period.  Thus, the veteran meets the criteria for 
a 60 percent disability rating for arteriosclerotic heart 
disease.

A rating in excess of 60 percent is not warranted here as 
there is no evidence in the record to show chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  The Board again notes 
that, although the veteran suffers from some left ventricular 
dysfunction, the corresponding ejection fraction was recorded 
as 69 percent in the addendum to the September 2002 VA fee-
basis examination.

Diabetic Nephropathy with Hypertension

The present appeal also involves the veteran's claim that the 
severity of his service-connected diabetic nephropathy with 
hypertension warrants a higher disability rating in excess of 
30 percent.  This disability is evaluated pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7541.  Diabetic nephropathy 
with hypertension is rated on the basis of renal dysfunction.  
The rating criteria provide that a 30 percent rating is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  A 60 percent rating is warranted for 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101.  An 80 percent rating 
is warranted for persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Finally, a 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.  
38 C.F.R. § 4.115a.

The May 2005 VA examination report shows renal involvement in 
the veteran's diabetes.  An elevated serum BUN of 35 is noted 
as well as a BUN/Creatine ratio of 29.  Protein was found in 
urinalysis.  Blood pressure readings recorded were 129/66 
mmHg, 134/66 mmHg, and 133/61 mmHg.  The record reflects that 
the veteran has historically controlled his blood pressure 
through regular medication.

These results are consistent with the criteria for a 30 
percent disability rating and do not more closely match the 
criteria for any higher rating.  In this regard, the Board 
notes that the record contains no evidence of constant 
albuminuria, edema, or a definite decrease in kidney 
function.  Moreover, there is no evidence of hypertension 
manifested by diastolic pressure predominantly 120 or more, 
as is required to meet the criteria for 40 percent disabling 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Thus, the preponderance of the evidence is against a higher 
rating for the veteran's diabetic nephropathy with 
hypertension for the period following May 24, 2005.

The Board notes that the effective date assigned by the RO 
for service connection for the veteran's diabetic 
complication of nephropathy with hypertension was May 24, 
2005.  The period of time generally under consideration in 
this appeal for complications of the veteran's service-
connected diabetes mellitus dates back to May 8, 2001.  The 
effective date assigned by the RO for diabetic nephropathy 
with hypertension corresponds with the date of the VA 
examination which first expressly denoted this specific 
diagnosis.  However, the Board notes that the earlier VA 
examination report from September 2002 indicates that the 
veteran reported that his diabetes involved his kidneys and 
that this was evidenced by swelling in his legs, weakness, 
extreme fatigue, high blood pressure, and limitation of 
exertion.

There is some confusion involving significantly contradictory 
diagnostic data regarding the veteran's metabolic and 
urinalysis test results at the time of the September 2002 
examination; the lab reports themselves appear to show high-
normal results while the examiner's report shows different 
data which he interpreted as highly abnormal.  Given the 
contradictory reports, and in light of the fact that the 
Board is not competent to interpret the unfavorable data to 
determine whether the veteran's current diabetic nephropathy 
may have been evident at that time, the evidence is 
reasonably in equipoise on the question of whether the 
veteran's May 2005 diabetic nephropathy existed in September 
2002.

The September 2002 examination report does clearly reflect 
that the veteran was known to be hypertensive at that time 
and required medicine to control his hypertension.  Blood 
pressure testing in September 2002 revealed scores of 130/80 
mmHg, 132/90 mmHg, 130/90 mmHg under the control of 
medication.  Resolving reasonable doubt in favor of the 
veteran, the Board finds the evidence at least in equipoise 
on the question of whether the veteran's diabetic nephropathy 
with hypertension existed prior to May 2005.  Accepting the 
existence of that disability prior to May 2005, entitlement 
to the same 30 percent rating is warranted for that period as 
the veteran's blood pressure data and his history of 
requiring medication to control his hypertension can be 
reasonably considered sufficient to satisfy the applicable 
criteria.  There is no basis for a rating in excess of 30 
percent for the period prior to May 24, 2005 in the same 
manner, as discussed above, that there is no basis for a 
higher rating from May 24, 2005.

Diabetic Neuropathy of Each Lower Extremity

The present appeal also involves the veteran's claim that the 
severity of his service-connected diabetic neuropathy of the 
lower extremities warrants higher disability ratings.  The 
veteran's disability is currently evaluated at 10 percent 
disabling, separately for each lower extremity, under 38 
C.F.R. § 4.124a, Diagnostic Codes 8520 and 8620 dealing with 
the sciatic nerve.  A 10 percent rating is for application 
for incomplete paralysis when mild.  A 30 percent rating is 
warranted for incomplete paralysis when moderate.  The term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

Private treatment records and both VA examination reports all 
reflect that the veteran has experienced pain and burning 
sensations in his feet due to neuropathy of the lower 
extremities.  The September 2002 VA examination report shows 
normal motor function and coordination, no muscle atrophy, 
and grossly diminished sensation and pain in the lower 
extremities.  The May 2005 VA examination report shows normal 
motor function with abnormally decreased sensation.

With normal motor function, the neuropathy in each lower 
extremity is essentially limited to sensation and there is no 
evidence in the record to show more than mild incomplete 
paralysis in either lower extremity.  Thus, a rating of 10 
percent for each leg is appropriate and the preponderance of 
the evidence is against the claim that a higher rating is 
warranted for this disability in either leg.

Peripheral Vascular Disease of Each Lower Extremity

The veteran's peripheral vascular disease of each lower 
extremity has been rated as analogous to arteriosclerosis 
obliterans under Diagnostic Code 7114, which provides a 20 
percent rating where there is claudication on walking more 
than 100 yards, and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  The code provides a 40 
percent rating where there is claudication on walking between 
25 and 100 yards on a level grade at 2 miles per hour, and; 
atrophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less.  The code also 
provides a 60 percent rating where there is claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  Note (1):  The 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure. 
The normal index is 1.0 or greater.  Note (2):  This 
evaluation is for involvement of a single extremity.  If more 
than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26).

The Board finds that, upon reviewing the May 2005 VA 
examination report and resolving reasonable doubt in favor of 
the veteran, the criteria for a 40 percent disability rating 
for peripheral vascular disease is warranted for each lower 
extremity.  This examination report offers the clinical 
diagnosis of this complication of the veteran's diabetes and, 
in so doing, notes that the veteran experienced claudication 
after walking 100 yards on level ground at a medium pace in 
the General History portion of the report.  Nothing in the 
report suggests that the examiner had reason to doubt this 
history and, in fact, the examiner omitted certain tests 
specifically due to the acknowledged walking limitation.  The 
Board finds, resolving reasonable doubt in favor of the 
veteran, that the May 2005 VA examination report provides 
evidence meeting the criteria element of "claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour" for a 40 percent disability rating.  Since the 
examination report also show express clinical findings of 
atrophic skin changes with thin skin, absence of hair, and 
dystrophic nails, the Board concludes that the criteria for a 
40 percent disability rating is satisfied for each leg with 
regard to peripheral vascular disease.

The preponderance of the evidence is against assignment of 
the next higher rating of 60 percent for this disability for 
either lower extremity.  The May 2005 VA examination report 
shows a ankle/brachial index of 1.02 for the right lower 
extremity and 0.89 for the left lower extremity.  Both of 
those scores are above the 0.5 ankle/brachial index limit for 
a 60 percent disability rating and, in any event, there is no 
evidence indicating claudication on walking less than 25 
yards on a level grade at 2 miles per hour.

The Board notes that the effective date of service connection 
for the veteran's diabetic complication of vascular disease 
in the lower extremities is May 24, 2005.  The period of time 
generally under consideration in this appeal for 
complications of the veteran's service-connected diabetes 
mellitus dates back to May 8, 2001.  Thus, the Board has 
considered whether any modification of the effective date of 
compensation for the vascular disease of the lower 
extremities is warranted.  However, the Board finds that 
there is no earlier objective clinical indication specifying 
vascular disease of the lower extremities and there is 
insufficient prior evidence to show consistent symptomatology 
prior to the May 24, 2005 diagnosis.  In this regard, while 
the Board notes that the veteran reported leg pain after 
walking 100 yards in the September 2002 VA examination, his 
skin was found to be clinically normal with no indication of 
atrophic changes, there is no indication of any abnormal 
ankle/brachial index, and there is no indication that 
peripheral pulse results were interpreted as suggestive of 
lower extremity vascular disease.  Therefore, although there 
is evidence of some symptomatology in the veteran's lower 
extremities prior to May 24, 2005, the Board is unable to 
find an evidentiary basis for entitlement to compensation for 
this specific complication prior to May 24, 2005.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

With regard to all aspects of the appeal not granted above, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of equipoise of the 
positive evidence and the negative evidence to permit 
favorable determinations.




ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a 40 percent rating for diabetes mellitus 
prior to May 24, 2005 is warranted.  Entitlement to a rating 
in excess of 40 percent for diabetes mellitus is not 
warranted for any time during the appeal period.

Entitlement to a 60 percent rating for arteriosclerotic heart 
disease is warranted throughout the appeal period.  
Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease is not warranted for any time 
during the appeal period.

Entitlement to a 30 percent rating for diabetic nephropathy 
with hypertension is warranted from May 8, 2001.  Entitlement 
to a rating in excess of 30 percent for diabetic nephropathy 
with hypertension is not warranted for any time during the 
appeal period.

Entitlement to ratings in excess of 10 percent for diabetic 
neuropathy for each lower extremity is not warranted for any 
time during the appeal period.

Entitlement to ratings of 40 percent for vascular disease for 
each lower extremity is warranted from May 24, 2005.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


